Title: To Benjamin Franklin from Jacques Barbeu-Dubourg, 10 October 1774
From: Barbeu-Dubourg, Jacques
To: Franklin, Benjamin


A Paris ce 10e. 8bre. 1774.
J’ai reçu, Mon cher Maitre, vos deux cheres petites lettres des 21e. aout et 4e. 8bre. et dans celle cy une petite feuille du journal de Pennsylvanie qui m’a fait le plus grand plaisir, et que je tacherai que ne soit pas perdue pour ce pays cy. Je vous prie, lorsque vous aurez quelques papiers semblables, ou autres dont il vous plaira de me regaler, de vouloir me les adresser To Dr. B. D. at the Abbot Baudeau, et d’ajouter une envelope exterieure (ou chemise) a Monseigneur, Monseigneur Turgot, Ministre d’Etat et Controlleur general des finances, a Paris. Au moyen de cela tous vos paquets me parviendront francs de port, grands ou petits, fût ce des volumes entiers.
Je serai bien enchanté de recevoir icy Monsieur votre Neveu, et comblé de joye si je puis l’accompagner a son retour en Angleterre; j’espere le pouvoir au commencement de decembre.
Je n’ai encore joui qu’un moment de M. Le Dr. Priestley, mais je tacherai de le joindre un peu plus a mon aise, et de profiter autant qu’il sera en moy de l’occasion de cultiver la connoissance d’un homme d’un si grand merite, dont j’ai lu les experiences sur les differentes sortes d’air avec une satisfaction singuliere.
Votre petit memoire sur les effets de l’huile pour aplanir les vagues de la mer est traduite, j’en ai relu la traduction, et le traducteur devoit me la rapporter avec quelques petites retouches, je l’attens et j’ignore ou il loge.

A propos de cela, confrontez je vous prie dans Pline, ce qu’il dit de l’usage du vinaigre avec ce que vous en avez cité de memoire vous y trouverez une difference notable. De son tems on jettoit en l’air du vinaigre, non pour appaiser les tempetes, mais pour dissiper les typhons ou les trombes. Si donc il vous arrivoit de vous retrouver a portée d’une seconde trombe au Maryland ou ailleurs, je vous proposerois de l’arroser de vinaigre, au lieu de la fustiger avec votre fouet, pour voir si elle seroit plus sensible a l’un qu’à l’autre.
Toutes les traverses domestiques que j’ai eprouvées depuis quelques années ont pris fin, moyennant un sacrifice [très?] considerable, et tout sera consommé à cet egard d’icy au commencement de decembre.
Ma femme et ses bonnes Amies vous presentent leurs civilités et vous embrassent a l’envi l’une de l’autre.
Mes respectueux complimens, s’il vous plait, a M. Pringle. J’ai l’honneur d’etre de tout mon coeur, Mon cher Maitre Votre tres humble et tres devoué serviteur
Dubourg
 
Addressed: To / Dr. franklin, / f.r.s. / Craven street / London
